Filed 10/9/20 P. v. Nowden CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D075767

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD143117)

 TERRANCE LAMONT NOWDEN,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Frederick L. Link, Judge. Reversed and remanded.
         Nancy J. King, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Lynne
McGinnis and A. Natasha Cortina, Deputy Attorneys General, for Plaintiff
and Respondent.
                               INTRODUCTION
      Defendant Terrance Lamont Nowden filed a petition under Penal

Code,1 section 1170.95 requesting his first degree felony-murder conviction
be vacated and he be resentenced. After appointing counsel but before
briefing occurred, the trial court issued an order denying the petition stating
the jury had found special circumstances that made Nowden ineligible for
resentencing. Nowden argues that in light of new standards for determining
whether a defendant has acted as a major participant with reckless
indifference to human life detailed in People v. Banks (2015) 61 Cal. 4th 788
(Banks) and People v. Clark (2016) 63 Cal. 4th 522 (Clark), the court erred by
denying relief without allowing him the opportunity to file a brief. The
People contend the trial court’s summary denial was proper because the
jury’s special circumstances findings in 2000 render Nowden ineligible for
relief as a matter of law. We conclude the trial court’s summary denial of the
petition was improper because it considered only the language of the verdict.
Accordingly, we will remand the matter.
                BACKGROUND AND PROCEDURAL FACTS
                         A. Nowden’s 2000 Conviction
      A jury convicted Nowden of first degree murder (§ 187, subd. (a)),
residential burglary of an inhabited dwelling in the first degree (§§ 459, 460),
two counts of attempted first degree robbery, perpetrated in an inhabited
dwelling (§§ 664, 211, 213, subd. (b), 212.5, subd. (a)), and assault by means
likely to produce great bodily injury (GBI) (§ 245, subd. (a)(1)). The jury
found as special circumstances that the murder was committed during the
commission of burglary in the first or second degree (§ 190.2, subd. (a)(17)(G)
and during the commission of attempted robbery (§ 190, subd. (a)(17)(A)).


1     Further section references are to the Penal Code.
                                       2
Nowden was sentenced to life without the possibility of parole plus four
years.
      The following facts about the murder are taken from this court’s
unpublished opinion in Nowden’s direct appeal, (People v. Nowden (Dec. 31,
2001, D036964) [nonpub. opn.]), in which this court affirmed the judgment.
      “Jose and Isabel Sedano lived on Skyline Drive with their children,
Delores, 10, and Eduardo, 5. On the evening of November 24, 1998, after the
Sedano family had gone to bed, three or four African-American men broke
into the house. Isabel was awakened by loud noises and dogs barking. While
Jose remained asleep, Isabel got up and went to the window. Suddenly, the
bedroom door was kicked open, which woke up Jose. Two men entered the
bedroom, one brandishing a gun. A third man stood by the door. The man
with the gun pointed it at Isabel and asked: ‘Where is the clavo?’ ‘Clavo’ is
slang for drugs in Spanish; its literal translation is nails. Isabel said there
were no drugs.
      “The third man went to the room shared by Delores and Eduardo. Jose
pleaded for the children to be left alone. The man with the gun hit Jose on
the forehead with the gun, forcing him to the ground. The man with the gun
also struck Isabel on the head and face with the butt of the gun. The other
man in the master bedroom tied Isabel’s hands behind her back and put
black plumber’s tape over her eyes and nose. She asked the intruders to
uncover her nose and leave it open; one of them complied, but then taped her
mouth. The intruders bound Jose’s hands behind his back and wrapped tape
around his head. Jose’s nose and mouth were completely covered by several
layers of tape.
      “The intruder who went into Delores’s bedroom asked her where the
clavo was. Delores, thinking the man wanted nails, took him to the garage


                                        3
and handed him some nails. The man threw down the nails and took her
back to the house. At one point, Delores needed to go to the bathroom. The
man stood in the doorway of the bathroom with his back to Delores. At
another point, Delores was choked and lost consciousness. She was also
sprayed in her eyes and on her face with WD-40.
      “The intruders ransacked the house. Before they left, one of the
intruders covered Isabel’s nose with tape and said to her: ‘Hasta la vista,
lady.’ Isabel was able to breathe because she had moistened the tape over
her mouth with her tongue and the tape had not stuck to her mouth.
      “After the intruders left, Delores removed some of the tape from her
mother’s face and telephoned 911. When police arrived, Isabel was bleeding
but alive. Jose was dead from asphyxia by smothering. Isabel suffered
lacerations to the top of her head, the back of her head and under her chin.
Doctors stapled the wound on the top of her head and sutured the other
wounds. Isabel had a black eye. While Delores was at the hospital, doctors
noticed the bruises on her face turning more purple and blue, her head
becoming more swollen and petechiae (small, dot-like hemorrhages) on her
face. The emergency room doctor said petechiae are caused when a
significant amount of force is applied to a person’s neck. Delores was
admitted to the hospital.
      “The intruders sprayed WD-40 on surfaces throughout the house,
apparently to destroy any fingerprints they left. However, crime scene
investigators were able to lift numerous fingerprints. A latent print
examiner identified a print on a disposable glove found on the floor in the
garage and prints found on the doorway of Delores’s bathroom as Nowden’s
fingerprints.”




                                       4
                     B. Nowden’s Section 1170.95 Petition
      On January 18, 2019, Nowden filed a petition for resentencing under
section 1170.95, declaring he could not now be convicted of first or second
degree murder because of changes to sections 188 and 189, because he was
not the actual killer, he did not have intent to kill, and he was not a major
participant in the felony or he did not act with a reckless indifference to
human life.
      On February 22, 2019, the People, through the District Attorney, filed a
motion to deny the petition in which they argued Nowden failed to make a
prima facie showing of eligibility for resentencing. The motion stated that
petitioner was found guilty of one count of first degree murder, one count of
residential burglary, and two counts of attempted robbery and one count of
assault by means likely to produce great bodily injury, and the jury found
true the special circumstance allegation that the murder was committed in
the course of an attempted robbery and a burglary, each in violation of
section 190.2, subdivision (a)(17).
      On March 12, 2019, at Nowden’s request, the court appointed a public
defender to represent Nowden.
      On March 18, 2019, the court denied Nowden’s section 1170.95 petition.
The court stated that Nowden had not made a prima facie showing of
entitlement to relief because he was “found guilty by a jury of one count of
first-degree murder, one count of residential burglary, two counts of
attempted robbery, and one count of assault by means likely to produce great
bodily injury. The jury found true special circumstances allegations that the
murder was committed during the course of an attempted robbery, in
violation of section 190.2, subdivision (a)(17). As such, petitioner is ineligible
for relief.” Nowden timely appealed.


                                        5
                                  DISCUSSION
                            A. Senate Bill No. 1437
      Senate Bill No. 1437, which added section 1170.95 to the Penal Code
and amended sections 188 and 189, became effective January 1, 2019. (See
Stats. 2018, ch. 1015, § 4.) Following its amendment, section 188 reads:
“Except as stated in subdivision (e) of Section 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought. Malice
shall not be imputed to a person based solely on his or her participation in a
crime.” (§ 188, subd. (a)(3).) Following its amendment, section 189,
subdivision (e) now reads: “A participant in the perpetration or attempted

perpetration of a felony listed in subdivision (a)[2] in which a death occurs is
liable for murder only if one of the following is proven: [¶] (1) The person was
the actual killer. [¶] (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced, solicited,
requested, or assisted the actual killer in the commission of murder in the
first degree. [¶] (3) The person was a major participant in the underlying
felony and acted with reckless indifference to human life, as described in

section (d) of Section 190.2.”3
      Section 1170.95 created a petition process that permits a defendant
convicted of murder under a felony-murder theory to petition to have his



2    Section 189, subdivision (a) includes murder committed in the
perpetration or attempted perpetration of burglary and robbery.
3      Section 190.2, subdivision (d) provides that a defendant who is not the
actual killer but who is a major participant in a felony listed in
subdivision (a)(17) that results in death, and who acts with a reckless
indifference to human life, can be punished by death or life without parole if
a special circumstance in subdivision (a)(17) is found true. Robbery and
attempted robbery are enumerated felonies identified in subdivision (a)(17).
                                        6
conviction vacated and to be resentenced. (§ 1170.95, subd. (a); see People v.
Johns (2020) 50 Cal. App. 5th 46, 67.) Section 1170.95 requires the trial court
to determine whether the petitioner has made a prima facie showing that the
prosecution proceeded under a felony-murder theory or the natural and
probable consequences doctrine, the jury convicted the petitioner of first or
second degree murder or the petitioner accepted a plea instead of having a
trial in which the petitioner could be convicted of first or second degree
murder, and the petitioner could not be convicted of first or second degree
murder presently in light of changes to sections 188 or 189, which became
effective January 1, 2019. (See § 1170.95, subd. (c); People v. Verdugo (2020)
44 Cal. App. 5th 320, 327 (Verdugo), review granted Mar. 18, 2020, S260493.)
      If a review of the facial sufficiency of the petition shows it does not
comply with requirements, the trial court may deny it without prejudice.
(Verdugo, supra, 44 Cal.App.5th at pp. 327-328, rev.gr.; § 1170.95,
subd. (b)(2).) If the petition includes the required information, the court
reviews the petition to determine whether it makes a prima facie showing
that the conviction falls within section 1170.95, and the court appoints
counsel if one was requested. (Verdugo, at pp. 327-328; § 1170.95, subd. (c).)
The court may consider readily ascertainable information, including the
record of conviction, which may demonstrate ineligibility if the petitioner was
convicted on a ground that remains valid after Senate Bill No. 1437’s
amendments to sections 188 and 189. (Verdugo, at p. 330; People v. Lewis
(2020) 43 Cal. App. 5th 1128, 1136, fn. 7, 1137-1138 (Lewis), review granted,
Mar. 18, 2020, S260598.) The court’s role at this stage is “to determine
whether the petitioner is ineligible for relief as a matter of law,” with all
inferences in the petitioner’s favor. (Verdugo, at p. 329.) When the
petitioner’s ineligibility for resentencing is not established by the record of


                                        7
conviction as a matter of law, the court then directs the prosecutor to file a
response to the petition and to permit the petitioner to file a reply. (Id. at
p. 330.) Then the court determines whether the petitioner has made a prima
facie showing of entitlement to relief, with the benefit of the parties’ briefing
and analyses. (Ibid.)
      “If the petitioner makes a prima facie showing that he or she is entitled
to relief, the court shall issue an order to show cause.” (§ 1170.95, subd. (c).)
After the order to show cause issues, the court holds a hearing to determine
whether to vacate the murder conviction and recall the sentence and
resentence the petitioner on the remaining counts. (§ 1170.95, subd. (d)(1).)
At that hearing, the burden is on the prosecution to prove beyond a
reasonable doubt that the petitioner is ineligible for resentencing. (§ 1170.95,
subd. (d)(3).)
                                  B. Analysis
      Nowden challenges the trial court’s decision at the stage of the trial
court’s first prima facie review, based on readily ascertainable information,

including the record of conviction.4 (See Verdugo, supra, 44 Cal.App.5th at
pp. 327-328, rev.gr.) The issue before us is whether the trial court properly
denied the petition as a matter of law. (See, e.g., Id. at pp. 332-333; Lewis,
supra, 43 Cal.App.5th at p. 1140, rev.gr.; Cornelius, supra, 44 Cal.App.5th at


4      This prima facie review provides trial courts an opportunity to dismiss
petitions in which the records clearly demonstrate an inability to meet the
prima facie burden, for example when the petitioner is the actual killer (see
§ 189, subd. (e)(1)), there was a determination the petitioner demonstrated an
intent to kill (see § 189, subd. (e)(2); see, e.g., Verdugo, supra, 44 Cal.App.5th
at p. 330, rev. gr. [conviction for conspiracy to commit murder, an express
malice crime]), or the petitioner was not convicted of felony murder or murder
as an aider or abettor under a natural and probable consequences theory (see
§ 1170.95, subd. (a)(3); People v. Cornelius (2020) 44 Cal. App. 5th 54, 58
(Cornelius), review granted, Mar. 18, 2020, S260410.)
                                        8
p. 58, rev.gr.) The People maintain that Nowden is ineligible for relief based
on the record of conviction because the jury in 2000 rendered a true finding
as to a special circumstance under section 190.2, subdivision (a)(17). Nowden
maintains that the denial cannot properly be based solely on the jury’s
verdict because that conviction is based on a theory that is no longer valid in
light of Banks and Clark.
      In 2015 and 2016, our Supreme Court “clarified ‘what it means for an
aiding and abetting defendant to be a “major participant” in a crime who
acted with a “reckless indifference to human life.” ’ ” (In re Taylor (2019) 34
Cal. App. 5th 543, 546.) In Banks, the court addressed both prongs and
identified certain factors to consider in determining whether a defendant was
a major participant (Banks, supra, 61 Cal.4th at p. 803); Clark identified
factors to determine whether the defendant acted with reckless indifference

to human life (Clark, supra, 63 Cal.4th at pp. 619-623).5 The court clarified
that the risk of death from an armed robbery alone is not a basis for finding
reckless indifference. (Banks, at p. 801.) Instead, the focus should be on the
defendant’s personal role in the crimes leading to a victim’s death, and “[t]he
defendant must be aware of and willingly involved in the violent manner in
which the particular offense is committed, demonstrating reckless
indifference to the significant risk of death his or her actions create.” (Ibid.)
In Clark, the Supreme Court detailed and applied several factors: knowledge
of weapons and use and number of weapons, physical presence at the crime
and opportunities to restrain the crime and/or aid the victim, duration of the
felony, defendant’s knowledge of the other perpetrators’ likelihood of killing,



5     The factors are derived from the U.S. Supreme Court’s opinions in
Tison v. Arizona (1987) 481 U.S. 137 (Tison) and Enmund v. Florida (1982)
458 U.S. 782.
                                        9
and the defendant’s efforts to minimize the risk of violence during the felony.
(Clark, at pp. 619-623.)
      Nowden was neither the killer nor was he convicted of a crime
requiring proof of express malice. The jury’s special circumstances findings
rendered in 2000 indicate the jury concluded Nowden was a major
participant in the crime who acted with reckless indifference to human life in
Jose’s death, but these jury findings, the sole basis on which the trial court
based its opinion, do not preclude Nowden from showing that he could not be
convicted now of first or second degree murder under amended section 189.
Thus, to determine whether Nowden has met his prima facie burden to
demonstrate eligibility for resentencing under section 1170.95, a court must
consider whether his crime meets the requirements for a special
circumstances finding as set forth in Banks and Clark.
      The trial court’s order summarily denying Nowden’s petition under
section 1170.95 indicates it relied exclusively on the jury’s special
circumstances findings and offered no alternative reason for finding Nowden
ineligible for resentencing as a matter of law. However, several appellate
courts have concluded that making a determination based solely on the
verdict’s language is improper, and they have declined to determine, in light
of the considerations required by Banks and Clark, that the petitioners in
such circumstances could be found—as a matter of law—to have acted as
major participants who acted with reckless indifference to human life.
(People v. Smith (2020) 49 Cal. App. 5th 85, 93 [Second Appellate District,
Division Five], review granted, July 22, 2020, S262835; People v. Torres
(2020) 46 Cal. App. 5th 1168, 1178-1179 (Torres), [Second Appellate District,
Division Five], review granted June 24, 2020, S262011; People v. Law (2020)




                                       10
48 Cal. App. 5th 811, 816 (Law), [Fourth Appellate District, Division Two],

review granted July 8, 2020, S262490.)6
      The opinion in Nowden’s direct appeal addresses the sufficiency of the
evidence for the special circumstances finding, applying Tison to its analysis.
It reviewed the facts presented at trial and concluded Nowden was a major
participant within the meaning of section 190.2, subdivision (d) because he
played an active role in the burglary and attempted robbery. With respect to
the reckless indifference requirement, the opinion notes that “the jury could
reasonably find that Nowden was aware his cohorts had a gun and tape and
that such a home invasion carried a grave risk of death,” citing the presence
of the gun as increasing the risk of death, and noting Nowden failed to
discourage his cohorts or stop the smothering before they left.
      Nowden was one of three intruders. A different intruder used a gun to
threaten and hit Jose and Isabel. (People v. Nowden, supra, D036964.)
Another intruder tied up Isabel and placed plumber’s tape over her nose.
(Ibid.) Nowden confronted 10-year-old Delores, followed her to the garage,
threw down nails, and he stood in the doorway of the bathroom while Delores
used it. (Ibid.) One of the intruders choked Delores to unconsciousness, and
one of them sprayed her eyes and face with WD-40. (Ibid.) And one of the
intruders covered Jose and Isabel’s mouths and noses with plumber’s tape,
which ultimately led to Jose’s death from asphyxiation by smothering. (Ibid.)
While it appears Nowden was present at the crime and involved in seeking



6      The appellate court in Law applied the factors from Banks and Clark to
the facts and concluded the trial court properly summarily dismissed the
petition. (Law, supra, 48 Cal.App.5th at p. 825.) However, the court there
also noted that the trial court had erred by concluding the special
circumstances finding alone was sufficient to make the petitioner ineligible
for relief. (Ibid.)
                                      11
the drugs, it is not clear from this account what particular role Nowden
played beyond taking Delores to the garage and monitoring her. Our opinion
on direct appeal affirms the reckless indifference determination because
Nowden could have been aware the other intruders had a gun and tape and a
home invasion carried a risk of death. However, the Supreme Court
subsequently explained that the risk of death from an armed robbery alone is
not a basis for finding reckless indifference. (Banks, supra, 61 Cal.4th at
p. 801.) The opinion does not analyze other factors, including opportunities
to restrain the crime or aid the victims, the duration of the felony, knowledge
of the other perpetrators’ likelihood of killing, or efforts to minimize the risk
of violence during the felony. (See Clark, supra, 63 Cal.4th at pp. 619-623.)
Although section 1170.95 does not allow a petitioner to seek a
redetermination of the facts that led to conviction, it allows the petitioner to
show those facts no longer support the murder conviction based on a theory
that remains valid.
      Because we cannot say as a matter of law that Nowden’s actions make
him ineligible for relief under section 1170.95, there is a possibility that
Nowden was punished for conduct no longer prohibited by section 190.2.
Accordingly, we conclude the trial court erred in summarily denying the
petition based on the pre-Banks and Clark special circumstances verdict
finding and reverse.
      On remand, the court is to conduct a hearing after receiving briefing
from the prosecution and the petitioner and determine whether the petitioner
has made a prima facie showing he is entitled to relief. If petitioner makes
this showing, the court shall issue an order to show cause at which hearing
the prosecution has the burden of establishing beyond a reasonable doubt
Nowden is ineligible for resentencing.


                                         12
                                DISPOSITION
      The trial court’s order denying Nowden’s resentencing petition is
reversed and the matter remanded for the court to conduct a hearing after
receiving briefing from the prosecution and the petitioner, after which the
court can determine whether the petitioner has made a prima facie showing
he is entitled to section 1170.95 relief. If petitioner makes this showing, the
trial court shall issue an order to show cause at which hearing the
prosecution has the burden of establishing beyond a reasonable doubt
Nowden is ineligible for resentencing.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




DATO, J.




                                         13